                    Case 4:01-cv-01351-JST Document 3492 Filed 11/20/20 Page 1 of 4




                  PRISON LAW OFFICE
              1
                  DONALD SPECTER (83925)
              2   STEVEN FAMA (99641)
                  ALISON HARDY (135966)
              3   SARA NORMAN (189536)
              4   SOPHIE HART (321663)
                  1917 Fifth Street
              5   Berkeley, California 94710
                  Telephone: (510) 280-2621
              6
                  Fax: (510) 280-2704
              7   dspecter@prisonlaw.com
              8   Attorneys for Plaintiffs
              9

             10

             11

             12

             13                              UNITED STATES DISTRICT COURT
             14          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             15

             16
                  MARCIANO PLATA, et al.,                    CASE No. 01-1351 JST
             17
                               Plaintiffs,                   [PROPOSED] ORDER REGARDING
             18
                                                             STAFF COMPLIANCE WITH FACE
             19         v.                                   COVERING AND PHYSICAL
                                                             DISTANCING REQUIREMENTS
             20 GAVIN NEWSOM, et al.,

             21
                               Defendants.
             22

             23

             24

             25

             26

             27

             28
                                                                                    Case No. 01-1351 JST
                  [PROPOSED] ORDER REGARDING STAFF COMPLIANCE WITH FACE COVERING AND PHYSICAL
17014802.1        DISTANCING REQUIREMENTS
       Case 4:01-cv-01351-JST Document 3492 Filed 11/20/20 Page 2 of 4




 1         On October 26, 2020, California’s Office of the Inspector General (OIG) released a
 2 report reviewing CDCR’s distribution and use of personal protective equipment (PPE)

 3 during the COVID-19 pandemic. See Office of the Inspector General, COVID-19 Review

 4 Series, Part Two: The California Department of Corrections and Rehabilitation

 5 Distributed and Mandated the Use of Personal Protective Equipment and Cloth Face

 6 Coverings; However, Its Lax Enforcement Led to Inadequate Adherence to Basic Safety

 7 Protocols (Oct. 2020), https://www.oig.ca.gov/wp-content/uploads/2020/10/OIG-COVID-

 8 19-Review-Series-Part-2-%E2%80%93-Face-Coverings-and-PPE.pdf. The OIG found

 9 that, although CDCR had provided PPE and communicated face covering and physical

10 distancing requirements to staff, in practice staff frequently failed to adhere to both

11 requirements during the period monitored (between May 19, 2020 and July 29, 2020). Id.

12 at 2. The OIG directly observed staff’s failure to follow face covering requirements during

13 their monitoring visits. Id. at 2, 22-30. The OIG also surveyed more than 12,000 staff

14 members; 31% reported they had observed staff or incarcerated persons failing to properly

15 wear face coverings. Id. at 2, 31. The OIG concluded that the failure to follow these

16 requirements “was likely caused at least in part by the department’s supervisors’ and

17 managers’ lax enforcement of the requirements.” Id. at 2. The OIG observed that CDCR

18 had referred only seven employees (out of more than 63,000) for formal investigation or

19 punitive actions for misconduct relating to face covering or physical distancing

20 requirements since February 1, 2020. Id. at 2-3, 35.

21         The Court discussed the OIG’s report with the parties at a Case Management
22 Conference on November 5, 2020. During the Conference, the Court issued a tentative

23 order from the bench, directing Defendants to submit to Plaintiffs and the Receiver

24 biweekly reports of staff noncompliance with face covering and physical distancing

25 requirements. There were no objections to the Court’s tentative order. The Court

26 therefore issues the following order:

27         1.     Defendants shall produce to Plaintiffs and the Receiver biweekly (every two
28
                                             -2-                       Case No. 01-1351 JST
     [PROPOSED] ORDER REGARDING STAFF COMPLIANCE WITH FACE COVERING AND PHYSICAL
     DISTANCING REQUIREMENTS
       Case 4:01-cv-01351-JST Document 3492 Filed 11/20/20 Page 3 of 4




 1 weeks) reports regarding staff noncompliance with face covering and physical distancing

 2 requirements as outlined in CDCR’s October 27, 2020 Memorandum for each of the 35

 3 prisons. At a minimum, each report shall include: (a) the classification of each staff person

 4 who failed to comply with CDCR’s October 27, 2020 Memorandum regarding face

 5 covering and physical distancing requirements, including whether it is a repeat offense; (b)

 6 the institution and unit where the violation occurred; (c) a summary of the specific

 7 violation, including date; and (d) a summary of the action taken, if any, by CDCR in

 8 response to the violation as of the date of the production of the report.

 9         2.     For the purposes of this order, “staff” refers to all non-incarcerated persons
10 working in the prisons (including all healthcare, custody, non-uniformed workers, contract,

11 and CDCR or CCHCS headquarters or regional staff when on site at an institution).

12
           IT IS SO ORDERED.
13

14
                           20 2020
           Dated: November __,                        ________________________________
15                                                    THE HONORABLE JON S. TIGAR
                                                      UNITED STATES DISTRICT COURT
16                                                    JUDGE
17
           Approved as to form:
18

19         Dated: November 19, 2020                  XAVIER BECERRA
                                                     Attorney General of California
20

21
                                                     /s/ Damon McClain
22                                                   DAMON MCCLAIN
                                                     Supervising Deputy Attorney General
23                                                   RYAN GILLE
                                                     IRAM HASAN
24                                                   Deputy Attorney General
25
                                                     Attorneys for Defendants

26

27

28
                                             -3-                       Case No. 01-1351 JST
     [PROPOSED] ORDER REGARDING STAFF COMPLIANCE WITH FACE COVERING AND PHYSICAL
     DISTANCING REQUIREMENTS
       Case 4:01-cv-01351-JST Document 3492 Filed 11/20/20 Page 4 of 4




           Dated: November 19, 2020              HANSON BRIDGETT LLP
 1

 2

 3                                               /s/ Samantha Wolff
 4                                               PAUL B. MELLO
                                                 SAMANTHA D. WOLFF
 5                                               Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -4-                       Case No. 01-1351 JST
     [PROPOSED] ORDER REGARDING STAFF COMPLIANCE WITH FACE COVERING AND PHYSICAL
     DISTANCING REQUIREMENTS
